DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments in combination with amendments, see Claims and Remarks filed 12/03/2021:
With respect to 101 rejection have been fully considered and are persuasive.  The 101 rejection of claims 1-10, and 17-20 has been withdrawn. 
With respect to claims 11-16, which are now cancelled, all previous rejections and objections of these claims are now moot and therefore withdrawn.
With respect to 112(a) rejection have been fully considered and are persuasive.  The 112(a) rejection of claims 1-10, and 17-20 has been withdrawn.
With respect to 112(b) rejection have been fully considered and are persuasive.  The 112(b) rejection of claims 1-10, and 17-20 has been withdrawn.
Applicant’s arguments in combination with amendments, see Claims and Remarks filed 12/03/2021, with respect to the rejection(s) of claims 1-3, 5-7, 11-13, 17-18 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pat Pub No. 20120184865 granted to Harlev et al. (previously presented) in view of US Pat Pub No. 20180042505 granted to Botzer et al.  in yet further view of US Pat Pub No. 20150208942 granted to Bar-tal et al. 
Claims 4, 19-20 are now rejected over the references above in further combination with US Pat Pub No 20090099468 granted to Thiagalingam et al. (previously presented).
Claims 8-10 and 14-16 are now rejected over the references above in further combination with US Pat Pub No 20160155274 granted to Merschon et al. (previously presented).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-7 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20120184865 granted to Harlev et al. (hereinafter “Harlev”) in view of US Pat Pub No. 20180042505 granted to Botzer et al. (hereinafter “Botzer”) in yet further view of US Pat Pub No. 20150208942 granted to Bar-tal et al. (hereinafter “Bar-tal”).
Regarding claim 1, Harlev discloses a system for facilitating display of cardiac information (e.g. fig. 14, para 0084, 0129, 0308, 0314, 0398), the system comprising: a display device (e.g. para 0500 display device 270”) configured to present an electroanatomical map of a cardiac chamber based on sensed cardiac electrical signals acquired by a catheter disposed within the cardiac chamber (e.g. fig. 14, para 0076, 0308, 0314); and a processing unit (fig. 14, processing unit 220) configured to: receive a plurality of sets of the sensed cardiac electrical signals (e.g. para 0499, fig. 14 data transmitted to processing unit from electrode through signal cardiac electrical signals, receive an indication of a measurement location corresponding to each electrical signal (e.g. paras 0497); generate an activation [graph] corresponding to each of the sets of the sensed cardiac electrical signals (e.g. para 0084, 0321 “constructing an activation map”, 0398-0403); compute a split metric for each activation [graph] (e.g. para 0129), wherein the split metric provides an indication of a degree to which the activation [graph] includes two peaks separated by a trough within a single cycle (e.g. para 0316 “Desired annotations can include instantaneous potential, activation time, voltage amplitude, dominant frequency and other properties of the signal.”); and facilitate presentation, on the display device, of a highlighted region within the electroanatomical map based on the computed split metric for each activation [graph] (e.g. paras 0013-0015, para 0316 “once computed, the annotations are displayed superimposed on chamber geometry…”).  Harlev fails to disclose calculating a value between zero (0) and one (1) so as to provide an indication of a degree. 
Botzer teaches a similar device and method which provides a classification algorithm wherein results derived from the wavefront annotation algorithms automatically identify key signals which may be of added clinical importance (para 0048). The automatic identification by the classification algorithm separates between no activation events, signal activation events and multiple activation events and within the multiple activation events separates between points with a large number of activations and those points with only a few activations (para 0048). Botzer teaches that it is known to give a score to each candidate annotation based on its feature values so that only candidate annotations that surpass the score thresholds are considered as valid annotations (para 0058) wherein each score ranging from zero to one (para 
Harlev as modified by Botzer renders the limitations above obvious as recited hereinabove but fails to explicitly disclose generating a histogram corresponding to the sensed signal. 
Bar-tal teaches a similar method and system which includes establishing an annotation in the unipolar electrogram, wherein the annotation denotes a maximum rate of change in a potential of the unipolar electrogram within the window of interest. Harlev teaches that it is known to generate a histogram of each annotation in order to only consider those annotation that fall within the predefined bounds of the histogram as valid, and those outside the bounds to be assumed as erroneous (para 0079). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Harlev as modified by Botzer to provide a histogram in order to provide the predictable result of only considering those annotation that fall within the predefined bounds of the histogram as valid, and ignoring those outside the bounds. 


Regarding claim 2, Harlev as modified by Botzer and Bar-tal (hereinafter “modified Harlev”) renders the system of claim 1 obvious as recited hereinabove, wherein the highlighted 

Regarding claim 3, modified Harlev renders the system of claim 1 obvious as recited hereinabove, Harlev discloses wherein the highlighted region represents a region within the electroanatomical map in which the split metric for each corresponding activation histogram is equal to or above a pre-determined value (e.g. paras 0465-0475 discusses activation threshold).  

Regarding claim 5, modified Harlev renders the system of claim 4 obvious as recited hereinabove, Harlev discloses each of the plurality of electrical signals is an intracardiac electrograms (EGMs) electrogram (EGM) (e.g. para 0019, 0237).  

Regarding claim 6, modified Harlev renders the system of claim 5 obvious as recited hereinabove, Harlev discloses wherein the electroanatomical map comprises at least one of a voltage map and an activation map (e.g. para 0316 “annotations can include instantaneous potential, activation time, voltage amplitude”).  

Regarding claim 7, modified Harlev renders the system of claim 6 obvious as recited hereinabove, Harlev discloses wherein the display device is further configured to display one or more of the activation histograms (e.g. para 0316, fig. 14).


Regarding claim 17, Harlev discloses a method of displaying cardiac information (e.g. fig. 14, para 0084, 0129, 0308, 0314, 0398), the method comprising: receiving a plurality of sets of sensed cardiac electrical signals (e.g. fig. 14, para 0308, 0314) acquired by a catheter disposed within the cardiac chamber (e.g. fig. 14, para 0076, 0308, 0314); receiving an indication of a measurement location corresponding to each of the sensed cardiac electrical signals (e.g. para 0499, fig. 14 data transmitted to processing unit from electrode through signal conditioning module 240); generating an activation [graph] corresponding to each of the sets of the sensed electrical signals (e.g. para 0084, 0321 “constructing an activation map”, 0398-0403); computing a split metric for each activation  [graph], wherein the split metric provides an indication of the presence of two peaks separated by a trough in the activation  [graph]within a single cycle (e.g. para 0316 “Desired annotations can include instantaneous potential, activation time, voltage amplitude, dominant frequency and other properties of the signal.”); and displaying, on a display device, a highlighted region within the electroanatomical map based on the computed split metric for each activation  [graph] (e.g. paras 0013-0015, para 0316 “once computed, the annotations are displayed superimposed on chamber geometry…”).  Harlev fails to disclose calculating a value between zero (0) and one (1) so as to provide an indication of a degree. 
Botzer teaches a similar device and method which provides a classification algorithm wherein results derived from the wavefront annotation algorithms automatically identify key signals which may be of added clinical importance (para 0048). The automatic identification by the classification algorithm separates between no activation events, signal activation events 
Harlev as modified by Botzer renders the limitations above obvious as recited hereinabove but fails to explicitly disclose generating a histogram corresponding to the sensed signal. 
Bar-tal teaches a similar method and system which includes establishing an annotation in the unipolar electrogram, wherein the annotation denotes a maximum rate of change in a potential of the unipolar electrogram within the window of interest. Harlev teaches that it is known to generate a histogram of each annotation in order to only consider those annotation that fall within the predefined bounds of the histogram as valid, and those outside the bounds to be assumed as erroneous (para 0079). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Harlev as modified by Botzer to provide a histogram in order to provide the predictable result of only considering those annotation that 

Regarding claim 18, modified Harlev renders the method of claim 17 obvious as recited hereinabove, Harlev discloses wherein the highlighted region represents a region within the electroanatomical map in which the split metric for each corresponding activation histogram is equal to or above a pre-determined value (e.g. paras 0465-0475 discusses activation threshold).    

Claims 4 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over modified Harlev as applied to claims 1-3, 5-7 and 17-18 above, and further in view of US Pat Pub No 20090099468 granted to Thiagalingam et al. (hereinafter “Thiagalingam”).
Regarding claim 4, modified Harlev renders the system of claim 3 obvious as recited hereinabove, Harlev discloses wherein the pre-determined value is selectable (e.g. paras 0465-0475 discusses the computer adjusting the activation threshold) but fails to disclose that the selection is made by the user.  
Thiagalingam teaches a similar system and method of an automated procession of intracardiac electrophysiological data which requires recording data from electrodes comprising a plurality of beats, and processing the data in real-time against thresholds to determine physiological conditions wherein the threshold value may be chosen depending on the characteristics of the recorded data and user preference (e.g. para 0107) which allows for modifying the sensitivity of beat detection which provides the predictable result of selecting a 

Regarding claim 19, modified Harlev as further modified by Thiagalingam  renders the method of claim 18 obvious as recited hereinabove, Harlev teaches wherein the pre-determined value is selectable  (e.g. paras 0465-0475 discusses the computer adjusting the activation threshold) but fails to disclose that the selection is made by the user.  Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Harlev with the teachings of Thiagalingam to provide a user selection for modifying the sensitivity of beat detection which provides the predictable result of selecting a threshold that increases the specificity of data, resulting in ensuring that the map is accurate.

Regarding claim 20, modified Harlev as further modified by Thiagalingam renders the method of claim 19 obvious as recited hereinabove, Harlev teaches further comprising displaying, on the display device, the activation histogram corresponding to a user-selected region of the electroanatomical map (e.g. paras 0465-0475 discusses the computer adjusting the activation threshold). 

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over modified Harlev as applied to claims 1-3, 5-7 and 17-18 above, and further in view of US Pat Pub No. 20160155274 granted to Merschon et al. (hereinafter “Merschon”)
Regarding claim 8, modified Harlev renders the system of claim 7 obvious as recited hereinabove, but fails to disclose wherein the display device is further configured to display a probe icon having a probe region associated therewith overlaid on the electroanatomical map, and wherein a position of the probe icon and the probe region is controllable by the user.  
Merschon teaches a similar system and method for mapping a body organ which allows for displaying graphic attribute of the map elements specifically within the selected regions (e.g. abstract) Merschon teaches wherein the display device is further configured to display a probe icon (e.g. para 0047 icons used to indicate probes) having a probe region associated therewith overlaid on the electroanatomical map (e.g. fig. 64), and wherein a position of the probe icon and the probe region is controllable by the user (e.g. para 0041 “probe 24 comprises a catheter which is inserted into the body of a subject 30 during a cardiac procedure performed by a user 32 of system 20”) which allows for tracking and displaying the location and orientation of the probe to the user (e.g. para 0051). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Harlev with the teachings of Merschon to provide a probe having electrodes at its distal end for sensing signals and for tracking and displaying the location of the probe to allow the user/physician to operate the probe more effectively.  

Regarding claim 9, modified Harlev as further modified by Merschon renders the system of claim 8 obvious as recited hereinabove, Merschon teaches wherein the processing unit is further configured to identify, for each position of the probe icon and the probe region, a set of the plurality of sets of the sensed cardiac electrical signals corresponding to a region of the electroanatomical map bounded by the probe region (e.g. para 0051).  

Regarding claim 10, modified Harlev as further modified by Merschon renders the system of claim 9 obvious as recited hereinabove, Harlev teaches wherein the processing unit is further configured to facilitate display, on the display device, the activation histogram for the identified set of sensed cardiac electrical signals corresponding to the region of the electroanatomical map (e.g. fig. 14) Merschon teaches the regions being bounded by the probe region (e.g. paras 0055-0058).  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792